DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Status of Claims
2.	Claims 1-15 have been cancelled. Claims 16-27 have been submitted for examination and are pending.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. § 119(a)-(d).  The certified copy has been placed of record in the file.
	This application has been filed as a divisional of U.S. Patent Application No. 16/091,904, filed 04/04/2017 (which is issued as U.S Patent No. 11259047) which claims priority to a National Stage Patent Application of PCT International Patent Application No. PCT/KR2017/003685 (filed on Apr. 4, 2017), which claims priority to Korean Patent Application Nos. 10-2016-0042095 (filed on Apr. 6, 2016) and 10-2016-0079635 (filed on Jun. 24, 2016), and are hereby incorporated by references.


Information Disclosure Statement
4.	The information disclosure statements (IDS) were submitted on 01/12/2022 and 05/12/2022. The submissions are in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 16-19, 26-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rosewarne et al. (US 2016/0050422A1) (hereinafter Rosewarne).
	Regarding claim 16, Rosewarne discloses a method for decoding an image with a decoding apparatus (e.g. see abstract, Figs. 3-4), comprising: 
	determining, with the decoding apparatus (e.g. see Fig. 4: decoder 134), an intra prediction mode of a current block in the image from available intra prediction modes pre-defined in the decoding apparatus (e.g. see abstract: the intra-prediction mode being one of a plurality of horizontal intra-prediction modes; Fig. 7: available intra prediction modes); 
	performing, with the decoding apparatus (e.g. see Fig. 4: decoder 134), intra prediction for the current block based on the determined intra prediction mode to generate a first prediction sample of the current block (e.g. see abstract, paragraphs 0012, 0057: intra-predicted samples are generated using a vertical intra-prediction mode and generating intra-predicted samples using the determined angle parameter and the generated reference samples; also see Figs. 7-10); and 
	updating, with the decoding apparatus (e.g. see Fig. 4: decoder 134), the first prediction sample based on a predetermined offset to generate a second prediction sample of the current block (e.g. see Fig. 7, paragraphs 0057, 0157, 0158: generating intra-predicted samples using the determined angle parameter (e.g. offset) and the generated reference samples and angle parameters may be interpreted as offsets for intra-prediction modes; also see Figs. 8A-8B, paragraphs 0160-0163: determining an offset for accessing each neighboring sample; also see Figs. 9A-10),
 	wherein, in response to the first prediction sample belonging to a first sub-region in the current block, the predetermined offset is determined (e.g. see Fig. 7, paragraphs 0057, 0157, 0158: generating intra-predicted samples using the determined angle parameter (e.g. offset) and the generated reference samples and angle parameters may be interpreted as offsets for intra-prediction modes), based on at least one neighboring sample adjacent to the current block, as a non-zero value (e.g. see Figs. 8A-8B, paragraphs 0136, 0158: sub-divided region may include non-zero residual coefficients, non-zero angle parameters (offsets); also see Figs. 9A-10, paragraphs 0164, 0167, 0169; also see Figs. 12-15), 
	wherein, in response to the first prediction sample belonging to a second sub-region in the current block, the predetermined offset is set equal to 0 (e.g. see paragraphs 0185, 0186: offset such as angle parameter is set to “0”; also see Figs. 12-15), 
	wherein the first sub-region includes a plurality of sample lines (e.g. see Figs. 8A-8B, paragraphs 0159-0161, 0163: a plurality of predicted sample blocks or lines), and 
	wherein at least one of a size or a shape of the first sub-region is differently determined (e.g. see paragraphs 0134, 0135: a shape or size such as non-square transform size/shape; Fig. 6, paragraphs 0152, 0153, 0155; also see Figs. 9A-9B) according to whether the intra prediction mode of the current block is a directional mode or a non-directional mode (e.g. see Fig. 7, paragraphs 0156, 0157, 0160: directional modes).
	Regarding claim 17, Rosewarne discloses the method of claim 16, wherein, in response to the intra prediction mode of the current block being the directional mode (e.g. see Fig. 7, paragraphs 0156, 0157, 0160: directional modes), the at least one of the size or the shape of the first sub-region (e.g. see paragraphs 0134, 0135: a shape or size such as non-square transform size/shape; Fig. 6, paragraphs 0152, 0153, 0155; also see Figs. 9A-9B) is differently determined according to an angle of the directional mode (e.g. see Fig. 7, paragraphs 0156, 0157, 0160: directional modes).
	Regarding claim 18, Rosewarne discloses the method of claim 17, wherein, in response to the intra prediction mode of the current block being the non-directional mode (e.g. see Fig. 7, paragraph 0156, 0157, 0167: non-directional mode such as a DC mode and a Planar mode), one of the first sub-region and the second sub-region has a rectangle shape (e.g. see paragraphs 0134, 0135: a shape or size such as non-square transform size/shape; Fig. 6, paragraphs 0152, 0153, 0155; also see Figs. 9A-9B) and the other of the first sub-region and the second sub-region has a non-rectangle shape, and wherein, in response to the intra prediction mode of the current block being the directional mode, both the first sub-region and the second sub-region have the rectangle shape (e.g. see paragraphs 0134, 0135: a shape or size such as non-square transform size/shape; Fig. 6, paragraphs 0152, 0153, 0155; also see Figs. 9A-9B).
	Regarding claim 19, Rosewarne discloses the method of claim 18, wherein, a number of sample lines of the first sub-region corresponding to a case where the intra prediction mode of the current block has a first angle is greater than a number of sample lines of the first sub-region corresponding to a case where the intra prediction mode of the current block has a second angle (e.g. see paragraphs 0191, 0192, 0195; Figs. 7-8B).
	Regarding claim 26, this claim is a method for encoding claim of a method for decoding version as applied to claim 1 above, wherein the method performs the same limitations cited in claim 1 (e.g. decoding is the reverse processes of encoding), the rejections of which are incorporated herein.
	Regarding claim 27, this claim is a non-transitory computer-readable medium claim of a method version as applied to claim 1 above, wherein the non-transitory computer-readable medium performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Rosewarne discloses a computer readable medium (see paragraphs 0109-0111; Fig. 2A).
:
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claim 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rosewarne et al. (US 2016/0050422A1) in view of Chien et al., (US 2012/0314766A1) (hereinafter Chien).
	Regarding claim 20, Rosewarne further discloses the method of claim 19, wherein the available intra prediction modes are divided into a plurality of groups, wherein the plurality of groups includes a first group including a Planar mode (e.g. see Fig. 7, paragraph 0156, 0157, 0167: a Planar mode).
	Rosewarne does not explicitly disclose a second group including a plurality of most probable mode (MPM) candidates, and a third group including remaining modes, and wherein the MPM candidates in the second group are derived based on an intra prediction mode of a neighboring block adjacent to the current block.
	However, Chien discloses a second group including a plurality of most probable mode (MPM) candidates (e.g. see abstract, paragraphs 0007, 0023, 0024: sets of two or more candidate intra-prediction modes), and a third group including remaining modes, and wherein the MPM candidates in the second group are derived based on an intra prediction mode of a neighboring block adjacent to the current block (e.g. see Fig. 1, paragraphs 0023, 0031, 0053: two (or more) most probable intra-prediction modes based on the intra-prediction modes of blocks neighboring the current block; Figs. 7-8, paragraphs 0120-0122, 0124).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Rosewarne to add the teachings of Chien as above, in order to improve efficiency for signaling of an intra-prediction encoding mode used to intra-mode encode a block of video data (see paragraph 0006: Chien).
	Regarding claim 21, Rosewarne and Chien disclose all the limitations of claim 20, and are analyzed as previously discussed with respect to that claim.
	Rosewarne does not explicitly disclose wherein a group to which the intra prediction mode of the current block belongs is selected, based on at least one of flags signaled from a bitstream, among the plurality of groups, wherein the intra prediction mode of the current block is determined from the selected group of the plurality of groups, and wherein the flags include a first flag indicating whether the intra prediction mode of the current block belongs to the first group and a second flag indicating whether the intra prediction mode of the current block belongs to the third groups.
	However, Chien discloses wherein a group to which the intra prediction mode of the current block belongs is selected, based on at least one of flags signaled from a bitstream (e.g. see paragraphs 0040, 0042, 0064; paragraphs 0116, 0117: signaling a flag such as prev_intra_pred_flag), among the plurality of groups, wherein the intra prediction mode of the current block is determined from the selected group of the plurality of groups, and wherein the flags include a first flag indicating whether the intra prediction mode of the current block belongs to the first group and a second flag indicating whether the intra prediction mode of the current block belongs to the third groups (e.g. see paragraphs 0040, 0042, 0064; paragraphs 0116, 0117: signaling a flag such as prev_intra_pred_flag; also see paragraphs 0135, 0135).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Rosewarne to add the teachings of Chien as above, in order to improve efficiency for signaling of an intra-prediction encoding mode used to intra-mode encode a block of video data (see paragraph 0006: Chien).
	Regarding claim 22, Rosewarne and Chien disclose all the limitations of claim 21, and are analyzed as previously discussed with respect to that claim.
	Rosewarne does not explicitly disclose wherein, in response to a case where the intra prediction mode of the neighboring block is not available for deriving the MPM candidates of the current block, the MPM candidates of the current block are derived based on a pre-defined mode, and wherein the pre-defined mode is representative of the Planar mode.
	However, Chien discloses wherein, in response to a case where the intra prediction mode of the neighboring block is not available for deriving the MPM candidates of the current block, the MPM candidates of the current block are derived based on a pre-defined mode, and wherein the pre-defined mode is representative of the Planar mode (e.g. see paragraphs 0032, 0082, 0083: MPM candidate sets to a planar mode; paragraphs 0101-0103: a planar mode; paragraphs 0125, 0157).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Rosewarne to add the teachings of Chien as above, in order to improve efficiency for signaling of an intra-prediction encoding mode used to intra-mode encode a block of video data (see paragraph 0006: Chien).
	Regarding claim 23, Rosewarne and Chien disclose all the limitations of claim 22, and are analyzed as previously discussed with respect to that claim.
	Rosewarne does not explicitly disclose wherein the Planar mode is included only in the first group and is not included in the MPM candidates in the second group.
	However, Chien discloses wherein the Planar mode is included only in the first group and is not included in the MPM candidates in the second group (e.g. see paragraphs 0032, 0082, 0083: the planar mode is included in the group; paragraphs 0101-0103: a planar mode; paragraphs 0125, 0157).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Rosewarne to add the teachings of Chien as above, in order to improve efficiency for signaling of an intra-prediction encoding mode used to intra-mode encode a block of video data (see paragraph 0006: Chien).
	Regarding claim 24, Rosewarne and Chien disclose all the limitations of claim 23, and are analyzed as previously discussed with respect to that claim.
	Rosewarne does not explicitly disclose wherein a number of intra prediction modes in the first group is less than a number of the MPM candidates in the second group.
	However, Chien discloses wherein a number of intra prediction modes in the first group is less than a number of the MPM candidates in the second group (e.g. see paragraphs 0032, 0082, 0083: the planar mode is included in the group; paragraphs 0101-0103: a planar mode; paragraphs 0125, 0157).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Rosewarne to add the teachings of Chien as above, in order to improve efficiency for signaling of an intra-prediction encoding mode used to intra-mode encode a block of video data (see paragraph 0006: Chien).
	Regarding claim 25, Rosewarne and Chien disclose all the limitations of claim 24, and are analyzed as previously discussed with respect to that claim.
	Rosewarne does not explicitly disclose wherein the number of the MPM candidates in the second group is equal to five.
	However, Chien discloses wherein the number of the MPM candidates in the second group is equal to five (e.g. see paragraphs 0034, 0152: MPM is equal to 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Rosewarne to add the teachings of Chien as above, in order to improve efficiency for signaling of an intra-prediction encoding mode used to intra-mode encode a block of video data (see paragraph 0006: Chien).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486